DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/11/2022 has been entered.
 
2. 	Claims 6-7 were cancelled.  Claims 1-5, 8 and 10 are now pending in the application. 

	
Claim Analysis
3.	Summary of Claim 1:
A household product comprising a fragrance composition, in which the fragrance composition comprises 

from about 0.2 to less than 10% by weight of isopulegol, based on the total weight of the fragrance composition,

wherein the household product is selected from the group consisting of an air freshener dispenser device, a toilet rim block, and a toilet cistern block.

 
Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-2, 4-5, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (US PG Pub 2008/0112901) in view of Komatsuki et al. (US PG Pub 2011/0081393) both listed on the IDS dated 4/5/2021.
	Regarding claims 1, 2 and 8, Ishida et al. teach a cool feeling composition, comprising isopulegol (Claim 14), wherein the cool feeling composition is a fragrance composition (Abstract), wherein the fragrant material for use in the invention are not limited in kind and include those usually employed in various products, such as preparations for external application, e.g., cleansers for human body, clothes, and hard surfaces [0042], wherein the isopulegol is present in the composition in an amount of from 0.001 to 20% by weight (claim 14) and wherein in a preferred embodiment the amount of isopulegol is 2 wt% (Table 1) thereby reading on the claimed range of from about 0.2 to less than 10% by weight as required by the instant claim 1 and the claimed range of from about 0.2 to about 5% by weight as required by instant claim 2.
	Ishida et al. do not particularly teach the household product is selected from the group consisting of an air freshener dispenser device, a toilet rim block, and a toilet cistern block.
	Komatsuki et al. teach a cooling sensation composition which contains diesters wherein the products of the invention capable of giving the cooling sensation are cleaning agents such as toilet cleaners [0072] as a functional equivalent to the hard surface cleaners and cleaners for human body as disclosed by Ishida et al. Case law has held that substituting known equivalents for the same purpose is prima facie obvious. (MPEP 2144.08.I.). As such, it would have been obvious to one of ordinary skill in the art to use the composition of Ishida et al. as a toilet cleaner as disclosed by Komatsuki et al., thereby arriving at the claimed invention.
	 Regarding claim 4, Ishida et al. teach the composition further comprises menthol (claim 14), cineole, camphor, methone, menthyl lactate, among others [0004], [0014] and further teaches the cooling ingredients in an amount of from 0.001 to 20% by weight (claim 14) thereby reading on the claimed range. 
Regarding claim 5, Ishida et al. teach a deodorant spray (Example 18) comprising the composition thereby reading on the air freshener dispenser device as required by the instant claim. 
	Regarding claim 10, Ishida et al. teach a method for delivering the cooling composition which includes spraying the composition (Example 18) thereby reading on dispersing isopulegol in the air as required by the instant claim. 

Claim Rejections - 35 USC § 103

7.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (US PG Pub 2008/0112901) in view of Komatsuki et al. (US PG Pub 2011/0081393) both listed on the IDS dated 4/5/2021 as set forth above and further in view of Yamamoto (US Patent 5,773,410 as listed on the IDS dated 4/5/2021).
	Regarding claim 3, Ishida et al. in view of Komatsuki et al. teach the product of claim 1 as set forth above and incorporated herein by reference.
	Ishida et al. Komatsuki et al. do not teach the isopulegol is (-)-isopulegol.
	Yamamoto teaches a (-)-n-isopulegol composition wherein the composition is in the form of a cologne (Example 4, Table 2). Yamamoto offers the motivation of using the (-)-n-isopulegol in a composition due to its ability to give a feeling of freshness, crispness, and coolness to a perfume composition (Abstract). In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the (-)-n-isopulegol in the product of Ishida et al. Komatsuki et al., thereby arriving at the claimed invention.

Response to Arguments
8.	 Applicant’s arguments, see p. 1-5, filed 3/14/2022, with respect to the 102 rejections over Ishida et al. have been fully considered and are persuasive.  Therefore, the 102 rejection has been withdrawn.  However, upon further consideration, and in light of the amendment, a new ground of rejection is made under 103 over Ishida in view of Komatsuki et al. 
Applicant’s arguments, see p. 1-5, filed 3/14/2022, with respect to the 103 rejections over Yamamoto in view of Ishida et al. have been fully considered and are persuasive.  Therefore, the 103 rejection has been withdrawn.  

Conclusion
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763